Citation Nr: 1750813	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel








INTRODUCTION

The Veteran had Recognized Guerilla Service from April 1945 to February 1946.  He died in 2001.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in March 2016, at which time the Board granted an application to reopen and remanded the underlying claim for service connection for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection was not in effect for any disability at the time of the Veteran's death.

2.  The cause of the Veteran's death  did not manifest until many years after service and was not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  All available service medical records and post-service medical evidence identified by the appellant have been obtained.  The appellant has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record does not include VA medical findings addressing the claim decided herein.  However, the Board finds a remand for examination and/or opinion is not required.  As discussed below, the Board finds the record is absent any probative evidence of a link between a cause of the Veteran's death and active service.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Notably, the record indicates that VA requested all available service medical record and was informed that no additional medical or clinical records were available.  VA then informed the appellant of the unavailability of the records in the February 2017 Supplemental Statement of the Case.  

Accordingly, the Board will address the merits of the appellant's appeal. 


Analysis

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a Veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Turning to the merits of the claim, the Veteran died in February 2001, with the official certificate of death listing the immediate cause as myocardial infarction with an antecedent cause of ventricular fibrillation and an underlying cause of coronary ischemia.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The post-service treatment records do not reveal diagnosis of myocardial infarction,ventricular fibrillation, or coronary ischemia.  

The record includes statements dated in 1956 from people who reportedly served with the Veteran, including a medical professional.  The statements report that the Veteran was treated for chest trouble, diagnosed as malaria and pneumonia, in 1948.  It also includes statements dated in 2014 that the Veteran also incurred malaria in 1945 for which he was treated with herbal medicines and tablets.  

Upon careful and compassionate review of the evidence of record, the Board finds that the appellant is not entitled to service connection for the cause of the Veteran's death.  There is no evidence that any of the causes of death was present until many years after the recognized service, and the record does not include any competent evidence that a cause of the Veteran's death was incurred in or is otherwise related to service.  The record is absent any medical evidence, including medical studies, suggesting a link between the myocardial infarction, ventricular fibrillation, or coronary ischemia and service, including the reported in-service malaria.  Furthermore, the record is absent any competent lay evidence of such a link.  There is no history that the Veteran exhibited symptoms associated with the myocardial infarction, ventricular fibrillation, or coronary ischemia during or since service.  Essentially, the preponderance of the evidence does not indicate that a cause of death was incurred in or related to his military service.

In reaching this determination, the Board has considered the appellant's assertion that the Veteran's death is related to his Guerilla service.  Although the Board is sympathetic to the appellant's assertions, the claim for service connection for the Veteran's cause of death must be denied for the foregoing reasons.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  As such, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


